Citation Nr: 9922624	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a separate rating for a painful scar 
located at the site of the service-connected left knee, 
status post surgical fusion.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to service connection for degenerative joint 
disease of the left hip secondary to the service-connected 
left knee, status post surgical fusion.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from July 1976 until 
January 1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, and Des Moines, Iowa Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the 
veteran's claims for service connection for 
pseudofolliculitis barbae; service connection for a left hip 
disorder claimed as secondary to his service-connected left 
knee fusion; and service connection and a separate rating for 
a painful scar over the site of the service-connected left 
knee fusion.  It is noted that jurisdiction of this case was 
subsequently transferred in March 1999, to the Montgomery, 
Alabama RO due to the veteran's relocation of his residence 
to that state.  

The Board notes that the veteran had also perfected an appeal 
for the denial of his claim of entitlement to service 
connection for a right knee disorder as secondary to his 
service-connected left knee disability; however, the RO 
awarded service connection for the right knee disorder in a 
March 1999 rating decision.  Therefore, this issue is no 
longer before the Board.  

The Board further notes that the March 1999 rating decision 
also awarded service connection for a chronic left foot 
strain as secondary to the service-connected left knee fusion 
disability; and denied the veteran's claims for increased 
evaluations for the veteran's service-connected low back and 
left knee disabilities.  As these issues are not currently 
properly before the Board, they will not be part of this 
decision.  However, the Board also notes that the veteran's 
representative, in the Informal Hearing Presentation 
submitted to the Board in June 1999, indicated an apparent 
intent to appeal the currently assigned evaluations for the 
veteran's service-connected left foot strain (currently rated 
as 10% disabling) and right knee disorder (rated as 10% 
disabling).  Accordingly, the Board hereby refers these 
matters to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's scar over the side of the left knee fusion 
is painful and tender on objective demonstration.

2.  The veteran was diagnosed and treated for several 
episodes of tinea barbie while in service in 1976, 1978, and 
1979; however, the discharge examination in November 1984, 
was negative for any skin abnormality.

3.  The veteran has no current diagnosis of tinea barbie, 
pseudofolliculitis barbae, or any other skin disease or 
disorder.

4.  There is no competent medical evidence of current 
diagnosis of pseudofolliculitis barbae or other skin 
disability that is medically linked to the veteran's prior 
service, including the episodes of tinea barbae in service.  

5.  The veteran has a current diagnosis of minimal 
degenerative joint disease of the left hip.

6.  There is no competent medical evidence of current 
diagnosis of minimal degenerative joint disease or other left 
hip disability that is medically linked to the veteran's 
service-connected left knee disability.



CONCLUSIONS OF LAW

1.  A separate 10 percent rating for a tender scar of the 
left knee is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
Part 4, Diagnostic Code 7804 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for pseudofolliculitis 
barbae.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim regarding secondary service connection for degenerative 
joint disease of the left hip.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a separate rating for a scar of the left 
knee

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

The veteran is currently service-connected for status post 
surgical fusion, left knee, with major depression, and 
assigned a 40 percent rating under the criteria of Diagnostic 
Code 5256 for ankylosis of the knee.  38 C.F.R. § 4.71a, Code 
5256.  The adequacy of that rating is not currently on appeal 
before the Board.  Rather, the veteran contends that he is 
entitled to a separate rating for the tender and painful 
surgical scar at the fusion site.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1998).  Nonetheless, 
under 38 C.F.R. § 4.14 (1998), evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet.App. 
259 (1994), it was held that the disabling manifestations of 
a scar warranted separate 10 percent evaluations under three 
different diagnostic codes, none of which provided that a 
veteran may not be rated separately for the described 
disability.  Therefore, the scar was to be rated separately 
under 38 C.F.R. § 4.25 unless it constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, at 261.  The critical element cited was "that 
none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id., at 262.  

The veteran's scar has been objectively described in several 
recent VA examination reports.  In March 1995, the medical 
examiner noted that the veteran complained of a tender scar 
since the fusion was performed in November 1990.  Physical 
examination of the left knee revealed a 29cm midline scar 
with some sensitivity of the scar.  His knee was fused in 
approximately 5 degrees of flexion without motion and he wore 
a lace-up brace which he stated was primarily to protect the 
knee from abrasion.  In August 1995, the medical examiner 
noted that the veteran wore a soft canvas brace over the left 
knee to protect the tender area over his scar.  The examiner 
further commented that he could not elicit a patellar tendon 
reflex on the left knee, mostly due to pain in the soft 
tissues overlying the scar of the left knee fusion.  In 
October 1998, the medical examiner noted that physical 
examination revealed a long anterior scar over the left knee 
that was well-healed.  There was complaint of tenderness to 
light palpation of the scar, peri-incisional area to the 
midpoint distally.  There were also some very small, medial 
and lateral joint line scars that were well-healed and 
nontender.  Clinically, he had a solid fusion and 
approximately 10 degrees of flexion.  

Under Diagnostic Code 7803, a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulcerations.  38 C.F.R. Part 4, Code 7803 (1998).  
In this case, there has been no evidence of ulceration 
associated with the scar.

In addition, Diagnostic Code 7804 provides for a 10 percent 
evaluation for superficial scars, which are tender and 
painful on objective demonstration.  38 C.F.R. Part 4, 
Diagnostic Code 7804 (1998).  As noted above, several VA 
examination reports have indicated that the scar was tender.  
Since tenderness is a separate and distinct manifestation, 
similar to the situation the Court addressed in Esteban as 
discussed above, the scar may be rated separately from the 
fused knee.  See Esteban, at 259, 261-62.  Accordingly, a 
separate 10 percent rating is warranted under Diagnostic Code 
7804 for the long anterior scar over the left knee at the 
surgical fusion site.  

Diagnostic Code 7805 also provides that scars shall be rated 
on limitation of function of the part affected.  However, 
care must be taken not to use the limitation of motion due to 
the surgical fusion of the knee - currently compensated under 
diagnostic code 5256 - in rating any limitation of function, 
e.g., limitation of motion, due solely to the scar.  In this 
case, although the veteran has significant loss of range of 
motion in the left knee, it has not been medically attributed 
to the scar.  Therefore, any separate evaluation concerning 
functional limitations would amount to pyramiding which is 
prohibited under 38 C.F.R. § 4.14.  Esteban, at 261.  The 
Board concludes, on the basis of 38 C.F.R. § 4.14, that a 
separate, compensable rating is not warranted for any 
limitation of function due to scarring.

Therefore, a separate 10 percent rating - for the scar on the 
left knee -- is granted for a tender scar under Diagnostic 
Code 7804.


II.  Service connection for pseudofolliculitis barbae

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well- grounded claim; that is, one that is plausible, 
meritorious on its own, or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If not presented, his appeal must fail and there is 
no duty on the VA to assist him in the development of his 
claim because such additional development would be futile.  
Id.

To be well grounded, there must be competent evidence of 
current disability, evidence of the incurrence or aggravation 
of a disease or injury during service, and a nexus between 
the in-service injury or disease and the current disability.  
Furthermore, the evidence needed to establish service 
connection for any particular disability, must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

Review of the service medical records revealed no evidence of 
a facial skin disorder until July 1977, when treatment 
records noted complaint of bumps on face that made it 
difficult to shave; the assessment was tinea barbae.  In May 
1978, the veteran was again seen for complaints of swelling 
and bumps on the cheeks and under the chin; he was treated 
for tinea barbae.  In June 1978, he was given a 90-day 
profile prohibiting close shaving.  The shaving profile was 
extended for another 90-day period in September 1978, 
December 1978 and March 1979.  In November 1979, he was seen 
requesting treatment for shaving bumps.  He was again 
provided a 90-day shaving profile in December 1979.  The 
service medical records contain no further reference to any 
complaint or finding relative to a skin disorder of the face.  
Medical examination report dated November 1984, noted no skin 
abnormality; likewise the Report of Medical History completed 
by the veteran in November 1984 was negative for any skin 
disease or disorder. 

The veteran was subsequently discharged in January 1985 due 
to his left knee disability.  Thereafter, he filed an 
application for VA disability benefits in February 1985; the 
application did not contain any reference to 
pseudofolliculitis barbae, tinea barbae, or any other skin 
disorder.

In a written statement dated October 1996, the veteran 
initiated a claim for service connection for "a facial 
problem" that had allegedly resulted from years of shaving 
in the service.  In a subsequent written statement dated 
January 1997, the veteran further stated that he had never 
shaved his face prior to his entry into service; that the 
claimed condition had begun after initially shaving in 
service and had continued to worsen in service; and that the 
condition was present currently.  

Review of VA outpatient treatment records, dated from May 
1993 to November 1996, revealed no evidence of any complaint, 
finding, or treatment of a skin disorder of the face.

Analysis

As the veteran has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that any current skin 
disorder began in service or that there is a link between any 
current  skin disorder and his period of service, to include 
the documented treatment of acute episodes of tinea barbae in 
service, this claim must be deemed not well grounded and 
therefore denied.  As noted above, the service medical 
records reveal no evidence of a chronic facial skin disorder 
in service.  Also, there is no current medical evidence of 
pseudofolliculitis barbae or any other diagnosed skin 
disorder of the face.

The Board notes that laymen are not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the RO fulfilled its obligation under section 5103(a) 
in the Statement of the Case and Supplemental Statements of 
the Case in which the appellant was informed of the reasons 
of the denial of his claim.  There is no indication of record 
that there is evidence pertinent to this case that has not 
yet been obtained.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 5 
Vet. App. 14 (1993).


III.  Secondary service connection for degenerative joint 
disease of the left hip

The veteran is contending that he is entitled to service 
connection for a current left hip disorder which resulted 
from his service-connected left knee disability.  In addition 
to the laws and regulations set forth above, service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1998).  

Again, the Board notes that the threshold question to be 
answered concerning this issue is whether or not the veteran 
has presented evidence of a well- grounded claim; that is, 
one that is plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If not presented, his appeal must 
fail and there is no duty on the VA to assist him in the 
development of his claim because such additional development 
would be futile.  Id.

To be well grounded, there must be competent evidence of 
current disability, evidence of the incurrence or aggravation 
of a disease or injury during service, and a nexus between 
the in-service injury or disease and the current disability.  
Furthermore, the evidence needed to establish service 
connection for any particular disability, must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service or to a service-connected disability, 
a competent opinion of a medical professional is required.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

It is noted that the service medical records contain no 
evidence of any left hip disorder or disability; nor has the 
veteran alleged any direct relationship between his current 
left hip disorder and his prior period of service.  Rather, 
he has claimed secondary service connection due to an alleged 
causal relationship between the left hip disorder and his 
service-connected left knee disability.

Review of VA outpatient treatment records dated May 1993 to 
December 1994, revealed no evidence of complaint, finding, or 
treatment of a left hip disorder.

VA examination report dated March 1994, noted complaint of 
left hip pain since surgical fusion of the left knee.  
Physical examination revealed him to have an abnormal gait, 
with a vaulting maneuver over the stiff, left knee.  
Examination of the hips showed flexion to 80 degrees 
bilaterally; external rotation of 45 degrees bilaterally; 
internal rotation of 15 degrees on the right and 10 degrees 
on the left; and abduction of approximately 30 degrees 
bilaterally.  X-rays of the hips revealed minimal 
degenerative changes bilaterally with good preservation of 
the joint space.  There was no diagnosis of any hip disorder.

The RO determined that the March 1994 VA examination was 
inadequate for rating purposes as the examiner had failed to 
address the question of whether the veteran's service-
connected left knee disability could have resulted in 
problems with the right knee, left hip and back.  
Objectively, the veteran was observed to ambulate with a 
vaulting gait.  He had a positive Trendelenburg sign on the 
left, and negative Trendelenburg sign for the right hip 
abductors.  The examiner further noted that examination of 
the left hip was extremely difficult secondary to the left 
knee fusion.  However, he demonstrated 80 degrees of hip 
flexion with no pain; internal rotation of 20 degrees to the 
left hip and external rotation of 30 degrees without pain.  
He had a positive straight leg raise on the left at 30 
degrees; straight leg raise on the right was negative.  X-
rays of the left hip revealed only minimal joint space 
narrowing with normal trabeculation of the proximal portion 
of the femur.  The medical examiner further commented that: 
"[o]verall there is very minimal change in the left hip."  
Again, no diagnosis of a hip disorder or disability was made.

Review of VA outpatient treatment records dated September 
1995 to November 1996, revealed no reference to any left hip 
disorder.

VA radiographic report dated September 1998, indicated that 
X-rays of the left hip revealed no evidence of bony 
abnormality and joint space was intact.  The impression was 
"[n]ormal left hip."

VA examination report dated October 1998 noted the veteran 
complained of left hip pain, particularly after sitting for 
two to three hours.  He described initial difficulty with 
extending the hip after sitting for prolonged period.  
Objectively, the veteran was able to sit again at 90 degrees 
flexion at the waist.  He had passive flexion to 45 degrees 
with complaint of pain.  He had 15 degrees of internal 
rotation and approximately 30 degrees of external rotation.  
X-ray of the left hip were interpreted to show a maintained 
joint space and some very early spurring at the inferior and 
superior margins of the acetabulum.  It was further noted 
that the right hip had the same appearance.  The only 
diagnosed left hip disability was "[v]ery minimal 
degenerative joint disease of the left hip."  The VA 
examiner further commented that:  "I do not feel that the 
minimal degenerative changes at the margins of the left hip 
joint are related to the left knee fusion."  The examiner 
also noted the possibility of a muscle strain of the left hip 
due to the service-connected left knee disability.

Analysis

The Board notes that the only currently diagnosed disorder of 
the left hip is minimal degenerative joint disease.  However, 
a causal relationship between this disorder and the service-
connected left knee disability has been specifically ruled 
out by the medical examiner's opinion contained in the 
October 1998 VA examination report.  Furthermore, although 
the examiner notes the possibility of a left hip strain 
caused by the veteran's altered gait, he does not make such 
diagnosis.  Thus, the Board finds that this does not satisfy 
the requirement of competent medical evidence of a current 
disability.  As the veteran has not presented medical or 
competent evidence which would justify a belief by a fair and 
impartial individual that it is plausible that there is a 
link between any current left hip disability and his service-
connected left knee disability, this claim must be deemed not 
well grounded and therefore denied.  

The Board notes that laymen are not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the RO fulfilled its obligation under section 5103(a) 
in the Statement of the Case and Supplemental Statements of 
the Case in which the appellant was informed of the reasons 
of the denial of his claim.  There is no indication of record 
that there is evidence pertinent to this case that has not 
yet been obtained.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 5 
Vet. App. 14 (1993).


ORDER

A separate 10 percent rating is granted for a tender scar of 
the left knee, subject to controlling regulations governing 
the payment of monetary benefits.

Service connection for Pseudofolliculitis barbae is denied.

Service connection for degenerative arthritis of the left hip 
as secondary to the service connected left knee, status post 
surgical fusion, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


